                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION


TYSON FISHER,                                )
                                             )
                       Plaintiff,            )
                                             )
vs.                                          )       Case No. 16-01157-CV-W-HFS
                                             )
DNA DIAGNOSTICS CENTER, INC.,                )
d/b/a GTLDNA GENETIC TESTING                 )
LABORATORIES,                                )
                                             )
                       Defendant.            )



                                             ORDER



       Pending before the Court is plaintiff’s pro se motion to extend the stay in this case. (Doc.

57). This case has been the subject of two stays – one based on child support proceedings in

Kansas and another based on the withdrawal of plaintiff’s attorney due to a conflict of interest.

(Docs. 30, 55) The most recent stay expired on March 11, 2020, and the purpose of that stay

was to allow plaintiff additional time to secure new counsel. (Doc.56).

        Plaintiff now requests to extend the stay until June 20, 2020, asserting that he has had

a difficult time interviewing and hiring counsel during the COVID-19 pandemic.          Defendant

objects to the stay, arguing that plaintiff has had 110 days to secure new counsel and any

further delays are prejudicial.

       It is true that this case has been pending for some time. However, neither stay can be

attributed to any delay caused by plaintiff. Indeed, defendant requested the first stay which was

in place over one year while the child support order was appealed in Kansas. Plaintiff has

recounted his efforts to hire new counsel during the COVID-19 pandemic and there is no undue

prejudice to defendant allowing plaintiff an additional amount of time to secure counsel.




          Case 4:16-cv-01157-HFS Document 59 Filed 05/06/20 Page 1 of 2
        For good cause shown, plaintiff’s motion is GRANTED and this case is STAYED, up to

and including, June 19, 2020. 1



                                                         __/s/ Howard F. Sach________
                                                         Howard F. Sachs
                                                         United States District Judge

May 6, 2020
Kansas City, Missouri




1
   Plaintiff asks that the stay be extended until June 20, 2020. The stay he seeks to extend, however, was
lifted on March 7, 2020, so a new stay must be ordered. In addition, June 20 is a Saturday, so the Court
will set the stay to expire on Friday, June 19, 2020.



          Case 4:16-cv-01157-HFS Document 59 Filed 05/06/20 Page 2 of 2
